Citation Nr: 0127225	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date than May 1, 1998 for 
a grant of service connection for nasal and throat 
disabilities, to include hoarseness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO) that granted service condition for the veteran's 
nasal and throat disabilities, to include hoarseness, with a 
10 percent rating assigned for hoarseness, effective May 1, 
1998.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran filed a claim for service connection for 
nasal and throat disabilities on May 1, 1998.

3.  The veteran was separated from service for more than one 
year before filing his claim for service connection for nasal 
and throat disabilities.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than May 1, 
1998, for service connection for nasal and throat 
disabilities, to include hoarseness, have not been met.  38 
U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. 3.400(b)(2) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001).  The Act is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West. Supp. 2001).  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's claim for 
service connection for a nasal and throat condition, private 
treatment records, VA examination reports, a letter from the 
Department of Defense, and the veteran's statements and 
testimony before a Member of the Board at a hearing held at 
the Central Office in July 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an earlier effective date for grant of service 
connection for nasal and throat disabilities, to include 
hoarseness.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOGPREC 16-92 (1992).

II.  Factual Background

The veteran was separated from service in August 1957.  In 
January 1998 the VA received a copy of a letter sent from the 
Department of Defense (DoD) Radiation Experiments Command 
Center (RECC) to the veteran dated in December 1997 in 
response to an inquiry by the veteran.  The letter indicated 
that the RECC had acquired the veteran's service medical 
records.  The RECC found a clinical record indicated that the 
veteran had received three nasopharyngeal radium irradiation 
(NRI) treatments in May and June of 1956.  The letter 
indicated that the veteran's file would be sent to the VA and 
informed him to contact his nearest RO or medical center if 
he wished to pursue a claim.  Documents in the claims folder 
indicate that the information was referred by the VA Central 
Office to the RO in case the veteran had filed a claim for 
benefits.

The veteran's formal claim for service connection for a nasal 
and throat condition was received on May 1, 1998.  
Subsequently received private treatment records dating from 
1967 to 1986 and 1992 to 1998 indicate that the veteran had 
periodically sought treatment for a nasal and throat 
condition.  VA examinations were conducted in July 1998, June 
and October 2000 and July 2001.

The veteran testified at a hearing before a Member of the 
Board in July 2001.  He stated that while in service he 
underwent treatments involving radiation because his ears 
were constantly blocked.  He testified that, since those 
treatments, his throat has been very dry.  He indicated that 
he saw a television program in the Fall of 1997 about 
hearings being conducted regarding the same type of 
treatments he received while in service.  The veteran stated 
that he then contacted the DoD who informed him he should be 
talking to the VA.  The veteran indicated that he had never 
received treatment at the VA for his problem.


III.  Criteria

The earliest effective date for service connection is the day 
following separation form service if the claim is received 
within 1 year following separation.  Otherwise, the earliest 
effective date is the date of the receipt of the veteran's 
claim.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2001).  A formal claim is an initial formal 
application on a form prescribed by the Secretary of the VA.  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  The greater 
benefit will be awarded unless the claimant specifically 
selects the lesser benefit.  38 C.F.R. § 3.151 (2001).  An 
informal claim is essentially any communication or action 
indicating an intent to apply for one or more benefits.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2001).

IV.  Analysis

The veteran contends that, as he has been living with his 
condition for 44 years, a more "realistic view" should be 
taken as to the effective date.  In support of his claim, in 
1998 and 2000 he submitted private treatment records 
indicating he has seen physicians for his condition since 
1967.  However, the earliest effective date for service 
connection is the day following separation from service if 
the claim is received within one year of separation from 
service.  Otherwise, the earliest effective date for service 
connection is the date the claim was received.  Since the 
veteran had been separated from service for a period longer 
than 1 year, the earliest possible effective date is the date 
on which the veteran filed his initial claim with the VA.  

A December 1997 letter from the DoD to the veteran, 
apparently received by the VA in January 1998, indicated that 
the RECC had forwarded to the VA information regarding the 
veteran's radiation treatments during service.  However, this 
notification cannot be considered an informal claim.  The 
letter did not indicate that the VA was being notified of the 
benefit sought by the veteran.  In fact, the letter 
instructed the veteran to seek assistance from the VA if he 
wished to file a claim.  Moreover, this letter was not a 
communication from the veteran, his representative, a Member 
of Congress or any other person acting as next friend to the 
VA, and it cannot be considered an informal claim for 
benefits.  38 C.F.R. § 3.155(a) (2001).  There are no other 
records on file to indicate that the veteran filed an 
informal claim prior to May 1, 1998, the date he filed his 
formal claim for benefits.  Therefore, the Board finds that 
the veteran is not entitled to an effective date earlier than 
May 1, 1998 for service connection for nasal and throat 
disabilities, to include hoarseness.


ORDER

An effective date earlier than May 1, 1998, for service 
connection for nasal and throat disabilities, to include 
hoarseness, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

